— Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or *291about November 17, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of assault in the third degree and menacing in the third degree, and placed him on probation for a period of 24 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The victim’s credible testimony disproved appellant’s justification defense beyond a reasonable doubt. Concur—Buckley, P.J., Tom, Saxe, Friedman and Sweeny, JJ.